Case 1:21-cv-00043-JB-MU Document 5 Filed 04/07/21 Page 1 of 1              PageID #: 71




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

HARVEY CANTRELL,                          )
                                          )
     Plaintiff,                           )
                                          )
v.                                        ) CIVIL ACTION NO. 21-0043-JB-MU
                                          )
JESSIE WHITE, SECRETARY OF                )
STATE OF ILLINOIS,                        )
                                          )
     Defendant.                           )

                                         ORDER

        After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of

this Court. It is ORDERED that Plaintiff’s action be and is hereby DISMISSED without

prejudice.

        DONE and ORDERED this the 7th day of April, 2021.

                                                /s/JEFFREY U. BEAVERSTOCK
                                                UNITED STATES DISTRICT JUDGE
